DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/02/2021 are sufficient to overcome all previous rejections and or objections. All rejection and/or objection are herein withdrawn.

Claims Cancellation
This application is in condition for allowance except for the presence of claims 3-10, directed to invention non-elected without traverse.  Accordingly, claims 3-10 have been cancelled.
Claim 1 is pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants successfully demonstrated the criticality of crosslinking agent BDDE concentration from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/Primary Examiner, Art Unit 1613